Exhibit 10.1

 

DEMAND PROMISSORY NOTE

 

$12,500.00(U.S. Dollars)

 

January 25, 2006

 

FOR VALUE RECEIVED, ProUroCare Inc. (the “Debtor”) promises to pay to the order
of Alexander Nazarenko, or his successors and assigns (the “Holder”), the
principal sum of $12,500.00, together with interest on all outstanding and
unpaid amounts evidenced by this Note at the rate of the US Prime Rate plus1.0%
per year computed on the basis of the actual number of days elapse in the
payment period and a 365-day year.  This Note is not secured.

 

1.                                       Payment of Principal and Interest.  All
outstanding principal and interest under this Note will be due and payable ON
DEMAND.

 

2.                                       Demand for Payment.  Upon request by
the Holder for payment hereunder, the then outstanding principal balance of this
Note and all accrued interest accrued thereon shall, at the option of the Holder
and without presentment, demand, protest, or further notice of any kind, become
immediately due and payable in full.  All payments with respect to this Note
will be applied to the reduction of the principal or to the accrued interest as
directed by the Debtor.

 

3.                                       Prepayments. The indebtedness evidenced
by this Note may be prepaid, in whole or in part, at any time without penalty or
premium.

 

4.                                       No Waivers.  The Debtor agrees that no
failure on the part of the Holder to exercise any power, right or privilege
hereunder, or to insist upon prompt compliance with the terms of this Note, will
constitute a waiver of that power, right or privilege.

 

5.                                       Replacement Note.  Upon receipt of
evidence reasonably satisfactory to the Debtor, of the loss, theft, destruction
or mutilation of this Note, the Debtor will make and deliver a new Note of like
tenor in lieu of this note.

 

6.                                       Governing law.  This Note is governed
in all respects by the internal laws of the State of Minnesota without regard to
the conflicts of law principles of any jurisdiction.

 

7.                                       Collection Costs.  In the event the
Debtor fails to timely pay any amount due under this Note, the Debtor will pay
all of the Holder’s reasonable out-of-pocket collection costs, including without
limitation, reasonable attorney’s fees and legal costs, whether or not any suit
or enforcement proceeding is commenced.

 

IN WITNESS WHEREOF, the Debtor has caused this Note to be signed by a duly
authorized officer and dated as of the date first above written.

 

 

By:

  /s/ Maurice R. Taylor II

 

 

Maurice R. Taylor, Chief Executive Officer

 

ProUroCare, Inc.

 

--------------------------------------------------------------------------------